J-A12021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHRISTOPHER G. YANAKOS, SUSAN              :   IN THE SUPERIOR COURT OF
    KAY YANAKOS AND WILLIAM                    :        PENNSYLVANIA
    RONALD YANAKOS, HER HUSBAND                :
                                               :
                      Appellants               :
                                               :
                                               :
               v.                              :
                                               :   No. 1331 WDA 2016
                                               :
    UPMC, UNIVERSITY OF PITTSBURGH             :
    PHYSICIANS, AMADEO MARCOS,                 :
    M.D. AND THOMAS SHAW-STIFFEL,              :
    M.D.

                     Appeal from the Order August 29, 2016
               In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): GD-15-022333


BEFORE:      OLSON, J., SOLANO, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                                    FILED JULY 26, 2017

        Christopher G. Yanakos, Susan Kay Yanakos, and William Ronald

Yanaoks (collectively “Appellants”) appeal from the August 29, 20161 order

entered in favor of Appellees, UPMC, University of Pittsburgh Physicians,

Amadeo      Marcos,     M.D.,   and    Thomas      Shaw-Stiffel,   M.D.   (collectively
____________________________________________


1
  There appears to be an error on the lower court docket, which suggests
that the order granting judgement on the pleadings was filed on July 15,
2016. The order was dated August 29, 2016. Although no Pa.R.C.P. 236
notice was entered on the docket, the September 7, 2016 notice of appeal
may be considered timely. See Pa.R.A.P. 903(a) (providing that notice of
appeal shall be filed within 30 days after entry on the docket of the order
from which appeal is taken); Pa.R.A.P. 108(b) (providing that date of entry
of the order shall be the day on which the clerk makes the notation on the
docket that notice of the entry of the order has been given).
J-A12021-17



“Appellees”), following a grant of judgment on the pleadings. After careful

review of the parties’ briefs and the record below, we are constrained to

affirm.

       We adopt the following statement of relevant facts and procedure

garnered from the trial court’s opinion, which in turn is supported by the

record.
              This matter concerns medical treatment that was
       performed in September [] 2003. At said time, [Appellant]
       Christopher Yanakos [(“Christopher”)] volunteered to donate a
       lobe of his liver to his mother, [Appellant] Susan Yanakos
       [(“Susan”)], as she was experiencing problems with her liver
       [due to Alpha-1 Antitrypsin Deficiency (“AATD”)][2] and in need
       of a donation. [Prior to the surgery, Appellant Christopher
       advised Appellee Thomas Shaw-Stiffel, M.D. (“Appellee Shaw-
       Stiffel”) that other members of his family had AATD, although
       Christopher was unsure whether he too had the disorder. In a
       letter of August 2003, Appellee Shaw-Stiffel wrote to Appellee
       Amadeo Marcos, M.D., documenting the family history of the
       disorder and advising to await additional laboratory test results
       before moving forward.] [] [Appellant] Christopher underwent
       various evaluations to determine whether his liver would be a
       suitable replacement.

              [] [Appellants] allege that [days after Appellee Shaw-
       Stiffel’s letter in August 2003,] [Appellant]-son Christopher
       tested positive for AATD [], establishing that his liver was not
       functioning properly. [] [Appellants] further allege that the
       existence of AATD disqualified Christopher as a potential donor
       and that the liver donation should have never proceeded with
       Christopher as the donor.
____________________________________________


2
  Alpha-1 Antitrypsin Deficiency (“AATD”) is a genetic disorder, which occurs
when the liver fails to produce sufficient Alpha-1 Antitrypsin, a protein that
protects the lungs from an enzyme which, left unchecked, can attack healthy
lung tissue. Complaint, 12/17/15 at 2-3. This can cause emphysema. Id.
AATD can also cause cirrhosis or liver failure. Id.



                                           -2-
J-A12021-17



           [Appellants] assert that it was not until June [] 2014 when
     [Susan again experienced problems with her liver that] they first
     discovered that [Appellant]-son Christopher had tested positive
     for AATD in the pre-surgery testing in August [] 2003.
     [Appellants] further assert that [] [Appellees] maintained this
     information in the [Appellant]-son’s file since the testing of
     August [] 2003.      [] [Appellants’] complaint points to the
     aforesaid finding with Christopher’s test results to charge []
     [Appellees] with allegations of negligence and lack of informed
     consent.

           [] [Appellees] vigorously deny the allegations advanced by
     [] [Appellants]; denying that [Appellant]-son was not a suitable
     donor. Additionally, [] [Appellees] raise the affirmative defense
     of the statute of limitations, asserting that any perceived
     negligence occurred during 2003, well over the two[-]year
     statute of limitations available to [] [Appellants] for their claim
     of negligence.

            [] [Appellees] recognize the statute of repose and []
     [Appellant’s] claim to an extended period of seven [] years to file
     suit, but find the effective date applicable in the case sub judice
     as March 20, 2002. [] [Appellees] maintain that [] [Appellants]
     failed to meet their seven[-]year filing period by more than six []
     years. [] [Appellants] filed suit on December 17, 2015, well past
     an extended date under the statute of repose of March 20, 2009,
     and even more than seven [] years past the date [Appellants]
     claim of August 2003.

            [In December 2015, Appellants filed a complaint against
     Appellees for damages arising out of the incident described
     above. In the complaint, Appellants Christopher and Susan both
     alleged that their injuries, including decreased pulmonary
     functionality, were a result of Appellees’ medical malpractice and
     lack of informed consent.        Also in the complaint, Susan’s
     husband, William Ronald Yanakos, alleged that the Appellees’
     negligence resulted in a lack of consortium.] [] [Appellants] filed
     their certificates of merit as to the individual doctors and UPMC
     [in December 2015]. [] UPMC filed an answer and new matters
     [in March 2016], for each individual [Appellee, and Appellants
     filed a reply to new matter in May 2016].




                                    -3-
J-A12021-17


            [In July 2016], the [Appellees] filed a motion for judgment
      on the pleadings and brief in support.            [Appellants filed a
      memorandum of law in opposition to Appellees’ motion on the
      pleadings and therein argued that (1) the foreign object
      exception to the MCARE Act statute of repose creates an
      unconstitutional classification of plaintiffs in violation of the equal
      protection and due process clauses of the Pennsylvania and
      United States Constitutions, (2) the statute of repose
      unconstitutionally violates Pennsylvania’s open courts guarantee,
      and (3) Appellees owed Appellants a continuing duty of care.]
      Following review of the parties’ briefs and [] argument [in
      August 2016], [the trial court] granted [] [Appellees’] motion for
      judgment on the pleadings.

Trial Court Opinion, 11/3/2016, at 1-3 (unnecessary capitalization omitted).

      Appellants timely filed the instant appeal and filed a court-ordered

Pa.R.A.P. 1925(b) statement. The court issued a responsive opinion.

      Appellants present the following issues for our review:

      1.    The MCARE statute of repose violates equal protection
      because it makes arbitrary and capricious distinctions between
      similarly situated plaintiffs based only on the nature of the
      defendant physician’s negligence.

      2.     The arbitrary nature of the foreign object exception
      deprives potential plaintiffs of their right to seek redress for their
      injuries in violation of the due process protections of the United
      States and Pennsylvania Constitutions.

      3.    The statute of repose violates the open courts provision of
      the Pennsylvania Constitution.

      4.    The Appellees had a continuing duty to inform Appellants of
      the test results. As such, the repose period did not begin until
      Appellants discovered the results.

Appellant’s Brief at 4-5 (unnecessary capitalization omitted).

      This Court’s standard of review when considering the grant of a motion

for judgment on the pleadings is as follows:


                                       -4-
J-A12021-17


      Entry of judgment on the pleadings is permitted under
      [Pennsylvania Rule of Civil Procedure 1034] which provides for
      such judgment after the pleadings are closed, but within such
      time as not to delay trial. A motion for judgment on the
      pleadings is similar to a demurrer. It may be entered where
      there are no disputed issues of fact and the moving party is
      entitled to judgment as a matter of law. In determining if there
      is a dispute as to facts, the court must confine its consideration
      to the pleadings and relevant documents. The scope of review
      on an appeal from the grant of judgment on the pleadings is
      plenary. We must determine if the action of the court below was
      based on a clear error of law or whether there were facts
      disclosed by the pleadings which should properly go to the jury.


Booher v. Olczak, 797 A.2d 342, 345 (Pa. Super. 2002) (citing Kelaco v.

Davis & McKean, 743 A.2d 525, 528 (Pa. Super. 1999)). “The grant of a

motion for judgment on the pleadings will be affirmed by an appellate court

only when the moving party's right to succeed is certain and the case is so

free from doubt that a trial would clearly be a fruitless exercise.” Swift v.

Milner, 538 A.2d 28, 31 (Pa. Super. 1988) (citation omitted).

      Appellants’ first three issues challenge the statute of repose included

in the Medical Care Availability and Reduction of Error Act (“the MCARE

Act”), effective March 20, 2002, which states, in relevant part:

      § 1303.513. Statute of repose

      (a) General rule.--Except as provided in subsection (b) or (c), no
      cause of action asserting a medical professional liability claim
      may be commenced after seven years from the date of the
      alleged tort or breach of contract.

      (b) Injuries caused by foreign object.--If the injury is or was
      caused by a foreign object unintentionally left in the individual's
      body, the limitation in subsection (a) shall not apply.

40 P.S. § 1303.513.

                                     -5-
J-A12021-17



     Our Supreme Court has explained the significance of statutes of

repose as follows:

     A statute of repose ... limits the time within which an action may
     be brought and is not related to the accrual of any cause of
     action; the injury need not have occurred, much less have been
     discovered.    Unlike an ordinary statute of limitations which
     begins running upon accrual of the claim, the period contained in
     a statute of repose begins when a specific event occurs,
     regardless of whether a cause of action has accrued or whether
     any injury has resulted.

Abrams v. Pneumo Abex Corp., 981 A.2d 198, 211 (Pa. 2009) (citing City

of McKeesport v. Workers' Compensation Appeal Board (Miletti), 746

A.2d 87, 91 (Pa. 2000) (citations and emphasis omitted)).

     Subsection 1303.513(a) of the MCARE Act statute of repose sets forth

a maximum allowable period of time (seven years) to file medical

professional liability claims, and this time period commences on the date of

the act of alleged negligence.   Matharu v. Muir, 86 A.3d 250, 263 (Pa.

Super. 2014). Subsection 1303.513(b) of the statute permits the filing of

medical malpractice claims beyond seven years after the date of the alleged

negligence in the case of a foreign object left in a patient’s body.   Id. at

265. If the MCARE Act statute of repose is applicable and a claimant does

not meet this exception, all claims pursuant to the alleged negligent action




                                   -6-
J-A12021-17



are time-barred pursuant to 1303.513(a). Bulebosh v. Flannery, 91 A.3d

1241, 1243 (Pa. Super. 2014).3

       In the instant case, the MCARE statute of repose is applicable as the

alleged negligent action, the surgery, occurred in September 2003.

Complaint, 12/17/15, at 5.          Appellants filed their complaint in December

2015, over twelve years after the surgery. Accordingly, Appellants’ claims

are time-barred.      Nevertheless, Appellants present a series of arguments

challenging the constitutionality of this exception.4

       As an initial matter, we note that legislative enactments, such as the

MCARE      Act    statute    of    repose,     enjoy   a   strong   presumption   of

constitutionality.      Edmonds by James v. W. Pennsylvania Hosp.

Radiology Assocs. of W. Pennsylvania P.C., 607 A.2d 1083, 1087 (Pa.

Super. 1992).        A “party raising a constitutional challenge has a heavy

burden of rebutting the presumption of constitutionality and demonstrating

that the statute clearly, plainly, and palpably violates constitutional

precepts.” Dranzo v. Winterhalter, 577 A.2d 1349 (Pa. Super. 1990).



____________________________________________


3
  Subsection 1303.513(c) of the MCARE Act statute of repose also permits
the filing of medical malpractice claims beyond seven years after the date of
the alleged negligence in the case of minor patients. 40 P.S. § 1303.513(c).
4
  Appellants asserted before the trial court that the MCARE statute of repose
was inapplicable but have abandoned that argument on appeal.              See
Plaintiffs’ Memorandum in Opposition to Defendants’ Motion for Judgment on
the Pleadings, 8/22/12016, at 2-13.



                                           -7-
J-A12021-17



       Appellants’ assert in their first claim that the MCARE Act statute of

repose violates the equal protection guarantees of the United States and

Pennsylvania Constitutions, as the foreign object exception, which permits

certain plaintiffs to seek remedy in the courts beyond the normal repose

period, creates a classification that is under-inclusive and prevents similarly

situated plaintiffs from seeking relief. Appellants’ Brief at 17-33. Appellants

do not suggest that any of the liver tissue in the underlying surgeries of

Appellant Susan or Appellant Christopher is akin to foreign objects. Rather,

Appellants’ argue that the exception exists to protect plaintiffs who typically

cannot learn of a negligent act in seven years of diligence.         Similarly,

according to Appellants, plaintiffs whose test results are undisclosed cannot

discern negligence within the statute’s outlined timeframe. Id. at 21, 25.

       The Fourteenth Amendment to the United States Constitution provides

that no state shall "deny to any person within its jurisdiction the equal

protection of the laws." U.S. Const. amend XIV, § 1. “The equal protection

provisions of the Pennsylvania Constitution[5] are analyzed [] under the
____________________________________________


5
  Article 1, § of the Pennsylvania Constitution provides: “All men are born
equally free and independent, and have certain inherent and indefeasible
rights, among which are those of enjoying and defending life and liberty, of
acquiring, possessing and protecting property and reputation, and of
pursuing their own happiness.

Article 1, § 26 provides: “Neither the Commonwealth nor any political
subdivision thereof shall deny to any person the enjoyment of any civil right,
nor discriminate against any person in the exercise of any civil right.”




                                           -8-
J-A12021-17



same standards used by the United States Supreme Court when reviewing

equal protection claims under the Fourteenth Amendment to the United

States Constitution.”   Love v. Borough of Stroudsburg, 597 A.2d 1137,

1139    (Pa.   1991)    (citing   James   v.   Southeastern     Pennsylvania

Transportation Authority, 477 A.2d 1302 (Pa. 1984)).

       We begin an equal protection analysis by determining the type of

interest at issue.

       Under a typical fourteenth amendment analysis of governmental
       classifications, there are three different types of classifications
       calling for three different standards of judicial review. The first
       type - classifications implicating neither suspect classes nor
       fundamental rights - will be sustained if it meets a “rational
       basis” test. In the second type of cases, where a suspect
       classification has been made or a fundamental right has been
       burdened, another standard of review is applied: that of strict
       scrutiny. Finally, in the third type of cases, if “important,”
       though not fundamental rights are affected by the classification,
       or if “sensitive” classifications have been made, the United
       States Supreme Court has employed what may be called an
       intermediate standard of review, or a heightened standard of
       review.

Southeastern Pennsylvania Transportation Authority, 477 A.2d at

1305-1306 (citations omitted) (some formatting modified).

       The MCARE Act statute of repose restricts access to courts. As such,

Appellants argue that strict scrutiny should be applied because access to

courts is a fundamental right.       Appellant’s Brief at 20.    However, “an

unconditional right of access exists for civil cases only when denial of a

judicial forum would implicate a fundamental human interest—such as the

termination of parental rights or the ability to obtain a divorce.”     Abdul-


                                      -9-
J-A12021-17



Akbar v. McKelvie, 239 F.3d 307, 317 (3d Cir. 2001) (citing M.L.B. v.

S.L.J., 117 S.Ct. 555 (1996); Boddie v. Connecticut, 91 S.Ct. 780

(1971)). “[E]ntitlement to monetary damages for negligence … has never

been held to be a fundamental right under the United States Constitution.”

Kranson v. Valley Crest Nursing Home, 755 F.2d 46, 52 (3d Cir. 1985).

Here, potential victims of medical malpractice such as Appellants who are in

a delayed discovery situation do not represent a suspect class and no

fundamental human interests are at stake.6

       Accordingly, the trial court correctly concluded that the appropriate

standard to be applied is the “rational basis” test.          A two-step analysis is

required when applying the rational basis test:

       First, we must determine whether the challenged statute seeks
       to promote any legitimate state interest or public value. If so,
       we must next determine whether the classification adopted in
       the legislation is reasonably related to accomplishing that
       articulated state interest or interests.

Commonwealth           v.    Albert,     758   A.2d   1149,    1152    (Pa.   2000).

Classifications will be upheld as constitutional if directed towards a legitimate

governmental interest, “in a manner which is not arbitrary or unreasonable.”

____________________________________________


6
  Appellants provide no legal support for their alternate contention that
intermediate scrutiny is more appropriate here than a rational basis analysis.
Appellants’ Brief a 21. We note that intermediate scrutiny has generally
been applied to discriminatory classifications based on sex or illegitimacy,
and therefore is inappropriate. See Commonwealth v. Scarborough, 89
A.3d 679, 686 (Pa. Super. 2014) (citing Clark v. Jeter, 108 S.Ct. 1910
(1988)).



                                          - 10 -
J-A12021-17



Fischer v. Dep’t of Public Welfare, 502 A.2d 114, 123 (Pa. 1985).          “A

classification, though discriminatory, is not arbitrary or in violation of the

equal protection clause if any state of facts reasonably can be conceived to

sustain that classification.   Commonwealth v. Albert, 758 A.2d 1149,

1151–52 (Pa. 2000) (citing Federal Communications Commission v.

Beach Communications, Inc., 113 S.Ct. 2096, (1993)).

      The Legislature explained that its purpose in enacting the MCARE Act

was “to ensure that medical care is available in this Commonwealth through

a … high-quality health care system,” and to maintain the system through

ensuring that “medical professional liability insurance” was “obtainable at an

affordable and reasonable cost[.]”      40 P.S. § 1303.102(1)-(3).        The

declaration of policy also noted the importance of prompt determinations

and fair compensation for individuals injured or killed as a result of medical

malpractice and the need “to reduce and eliminate medical errors” and

“implement solutions to promote patient safety.” Id. at (4)-(5).

      The government has a legitimate interest in prompt determinations of

medical negligence and fair compensation to its victims.      In the instance

where a foreign object is left in a patient, it is conceivable that commencing

an action may take more time than the seven years generally allotted. The

foreign object exception recognizes and clearly defines a group of patients




                                    - 11 -
J-A12021-17



where negligence is implied res ipsa loquitur7, and the passage of time does

little to diminish the evidence underlying the claim.      Although Appellants

align themselves with patients in the foreign object classification, the same

observation of the durability of evidence cannot be made in other delayed

discovery cases.      Specifically, in foreign object cases, the evidence of the

negligence is nestled within the victim until eventual discovery, whereas, in

other varieties of delayed discovery cases, the passage of time can erode

the credibility of eye-witness testimony, causal relationships, and the

availability of documentation.

       The ability to sue in delayed discovery of potential negligence cases

outside of the foreign object classification would expose health care

providers to further liability, undermining the equally legitimate government

interest of keeping medical professional liability insurance affordable for the

benefit of citizens of this Commonwealth, and would do so in a manner that

would likely involve stale evidence:

       Statutes of limitations, which are found and approved in all
       systems of enlightened jurisprudence, represent a pervasive
       legislative judgment that it is unjust to fail to put the adversary
____________________________________________


7
   See Fessenden v. Robert Packer Hosp., 97 A.3d 1225, 1232 (Pa.
Super. 2014) (noting Pennsylvania “courts long have cited the proverbial
‘sponge left behind’ case as a prototypical application of res ipsa loquitur”
(citing Jones v. Harrisburg Polyclinic Hosp., 437 A.2d 1134, 1138, n.1
(Pa. 1981) (“[T]here are other kinds of medical malpractice, as where a
sponge is left in the plaintiff's abdomen after an operation, where no expert
is needed to tell the jury that such events do not usually occur in the
absence of negligence.”).



                                          - 12 -
J-A12021-17


      on notice to defend within a specified period of time and that the
      right to be free of stale claims in time comes to prevail over the
      right to prosecute them. These enactments are statutes of
      repose; and although affording plaintiffs what the legislature
      deems a reasonable time to present their claims, they protect
      defendants and the courts from having to deal with cases in
      which the search for truth may be seriously impaired by the loss
      of evidence, whether by death or disappearance of witnesses,
      fading memories, disappearance of documents, or otherwise.

U. S. v. Kubrick, 100 S.Ct. 352, 356-57 (1979) (internal citations omitted).

      Appellants further assert that the foreign object exception in the

MCARE Act statute of repose is arbitrary and capricious; we disagree. While

this exception may not represent the only scenario in which a potential

medical malpractice victim would experience a delay in the discovery of

negligence,    our   General   Assembly   provides   a   mechanism   for   fair

compensation to patients who almost presumptively experienced negligence.

Thus, the exception afforded the foreign object class is reasonably related to

the legitimate purpose of ensuring that injuries resulting from medical

negligence are determined promptly and that injured individuals are

compensated fairly. To the extent Appellants argue other exceptions to the

MCARE Act statute of repose should be recognized, that is not for our Court

to decide.    Accordingly, we discern no error in the trial court’s conclusion

that the MCARE Act statute of repose does not violate the equal protection

clause.




                                     - 13 -
J-A12021-17



       Appellants assert in their second claim that the MCARE Act statute of

repose violates the due process protections of the United States and

Pennsylvania Constitutions.8 Appellant’s Brief at 34-40. No relief is due.

       The guarantees associated with the due process clause of the federal

constitution are analyzed the same as and are coextensive with those under

the Pennsylvania Constitution.            Pennsylvania Game Commission v.

Marich, 666 A.2d 253 (Pa. 1995). Where laws restrict rights protected under

Article 1, § 1, which are not fundamental, Pennsylvania courts apply a rational

basis test. Nixon v. Commonwealth, 839 A.2d 277, 287 (Pa. 2003). To pass

a rational basis test, the law at issue “must not be unreasonable, unduly

oppressive or patently beyond the necessities of the case, and the means which

it employs must have a real and substantial relation to the objects sought to be

attained.” Gambone v. Commonwealth, 101 A.2d 634, 636-37 (Pa. 1954).

Additionally, a statute of repose does not violate due process if the limitation

period is otherwise reasonable.        Ciccarelli v. Carey Canadian Mines, Ltd.,

757 F.2d 548, 555 (3d Cir. 1985).

       As noted previously, the right of access to courts is not fundamental.

Kranson, 755 F.2d at 52.           Further, Appellants’ due process claim must fail

because here the period is reasonable.             The seven-year limitations period


____________________________________________


8
 The due process clause of the Fourteenth Amendment of the United States
Constitution prohibits a state from depriving an individual of “life, liberty or
property without due process of law.” U.S. Const. amend XIV, § 1.



                                          - 14 -
J-A12021-17



balances   the    Legislature’s   initiative   to   provide   affordable,   high-quality

healthcare with providing fair compensation to victims of negligence.                The

MCARE statute of repose limits the exposure of medical providers; however, in

creating specific exceptions for negligence foreseeably difficult to discover, the

General    Assembly    promotes     fair    compensation      for   negligence   victims.

Accordingly, Appellants’ due process rights were not offended.

      Appellants also contend that the MCARE Act statute of repose violates

Article I, § 11 of the Pennsylvania Constitution, which guarantees “open

courts” and provides that individuals “shall have remedy by due course of

law, and right and justice administered without sale, denial or delay” for

injuries suffered.    Appellants’ Brief at 40-45; see Pa. Const. art. I, § 11.

Our Supreme Court has previously rejected an open courts argument in the

context of statutes of repose, as Section 11 does not prohibit the Legislature

from abolishing a common law right of action without enacting a substitute

means of redress.      Freezer Storage, Inc. v. Armstrong Cork Co., 382

A.2d 715, 720 (Pa. 1978); see also Columbia Gas of Pennsylvania, Inc.

v. Carl E. Baker, Inc., 667 A.2d 404, 410 (Pa. Super. 1995). As such, the

trial court properly concluded that the MCARE Act statute of repose was

constitutional.

      Lastly, Appellants’ entreat this Court to hold that a physician has a

continuing duty to inform a patient of test results and that the MCARE Act

repose period should begin only upon discovery of the results. Appellant’s


                                           - 15 -
J-A12021-17


Brief at 45.   We decline to do so.     Appellants concede that there is no

precedent in this Commonwealth for the proposed finding but argue that

health care providers undertaking a course of treatment should be obligated

to complete it at the risk of incentivizing failures to disclose. Id. at 45-51.

The cases cited by Appellants in support of this proposition are inapposite,

as they are predicated on a theory of “continuous treatment.”          Even if

applicable, this doctrine, unrecognized in Pennsylvania, would be unavailable

to Appellants as they did not assert a continuing relationship with Appellees.

See, e.g., McCullogh v. World Wrestling Entertainment, Inc., 172

F.Supp. 3.d 528, 551 (D. Conn. 2016); Harlfinger v. Martin, 754 N.E.2d

63, 75 (Mass. Supp. Ct. 2001). No relief is due.

       Accordingly, Appellants’ arguments failed to circumvent the applicable

MCARE Act statute of repose, where it was undisputed that the alleged

negligence occurred in September 2003, twelve years prior to Appellants’

complaint in December 2015.        We discern no error in the trial court’s

decision to enter judgment on the pleadings to Appellees, as a trial would

clearly be a fruitless exercise. Milner, 538 A.2d at 31; Olczak, 797 A.2d at

345.

       Order affirmed.




                                    - 16 -
J-A12021-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2017




                          - 17 -